02/07/2019
                IN THE COURT OF APPEALS OF TENNESSEE
                           AT KNOXVILLE
                               December 4, 2018 Session

                                 IN RE MELINDA N.

                    Appeal from the Circuit Court for Bradley County
                      No. V-15-593     J. Michael Sharp, Judge


                             No. E2017-01738-COA-R3-PT


Candy D. (“Mother”) appeals the August 11, 2017 order of the Circuit Court for Bradley
County (“the Trial Court”) terminating her parental rights to the minor child Melinda N.
(“the Child”). Mother raises issues regarding whether a petition for adoption of the Child
is defective on its face, whether the Trial Court erred in finding clear and convincing
evidence that grounds existed to terminate her parental rights for abandonment by willful
failure to support pursuant to Tenn. Code Ann. § 36-1-113(g)(1), whether the Trial Court
erred in finding clear and convincing evidence that grounds existed to terminate her
parental rights for abandonment by willful failure to visit pursuant to Tenn. Code Ann. §
36-1-113(g)(1), and whether the Trial Court erred in finding that it was in the Child’s best
interests for Mother’s parental rights to be terminated. We find and hold that the Trial
Court did not err in finding that clear and convincing evidence was shown of grounds to
terminate Mother’s parental rights for abandonment by willful failure to support and for
abandoment by willful failure to visit and that it was proven that it was in the Child’s best
interests for Mother’s parental rights to be terminated. We, therefore, affirm the Trial
Court’s August 11, 2017 order. As Mother’s parental rights properly have been
terminated, Mother lacks standing to raise issues regarding alleged deficiencies in the
petition for adoption.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed;
                                  Case Remanded

D. MICHAEL SWINEY, C.J., delivered the opinion of the court, in which J. STEVEN
STAFFORD, P.J., W.S., and THOMAS R. FRIERSON, II, J., joined.

Barrett T. Painter, Cleveland, Tennessee, for the appellant, Candy D.

Jerry Hoffer, Cleveland, Tennessee, for the appellee, Christa D.
                                               OPINION


                                              Background

       The Child was born in 2005. During the first few years of her life, the Child lived
with Mother and Robert N. (“Father”) in a house that Mother and Father were
purchasing. Mother and Father lost the house to foreclosure in 2011 and moved out of it
in 2012. From January of 2012 through July of 2012, Mother, Father, and the Child lived
in a room at a Howard Johnson Hotel (“the Hotel”) paid for by Father’s sister, Christa D.
(“Aunt”).

      In July of 2012, a dependency and neglect action was filed, and the Child was
removed from Mother’s and Father’s custody.1 After being removed from her parents’
custody, the Child lived for several months with her adult half-brother, Bobby N.
(“Brother”) and his fiancée before moving in with Aunt and Aunt’s husband, Shane D.
(“Uncle”).

      In August of 2015, Aunt filed a Petition for Adoption seeking to terminate
Mother’s and Father’s parental rights to the Child so that Aunt could adopt the Child.
The case was set for trial in July of 2016. In July of 2016, just before trial, Father
committed suicide. The case was re-set and proceeded against Mother. Trial was held in
May of 2017.

       Mother was 48 years old at the time of trial. She testified that although she and
Father never married, they were involved in a relationship continuously and exclusively
without separations from 2003 up to the time of Father’s death. From 2003 through
2012, Mother and Father lived in a house that they were purchasing. Mother stated that
Father had the house before she moved in with him. Mother testified that she stopped
working when she was pregnant with the Child in 2005. Mother testified that she did not
work after the Child was born. Father did work, and he supported them. When Mother
was questioned about losing the house to foreclosure in 2012, she testified that she and
Father actually lost the house to foreclosure in 2011, but they did not move out of the
house until 2012.

       Mother testified that from January 27, 2012 through July 17, 2012, she, Father,
and the Child lived at the Hotel. The Child was seven years old at that time. Mother and
Father also kept two dogs in the Hotel room, which Mother stated were part pit bull.
Mother testified that Aunt paid for their room at the Hotel the entire time that Mother and

1
    The dependency and neglect action was filed by Aunt, Brother, and Father’s mother.
                                                    2
Father stayed there. Aunt owns a restaurant in a space she leases from the Hotel. Neither
Mother nor Father worked while they resided at the Hotel.

          Mother was asked how they got groceries when they lived at the Hotel, and she
stated:

                 Well, [Aunt] had that restaurant . . . at [the Hotel] and she would
          actually - - there for a while she would fix us something of an evening and
          that’s how we would eat. And then later on, well, then we would pick up
          scrap and cans and stuff and then we would buy our own food.

The Child was on the free and reduced meal program, and she ate breakfast and lunch at
school.

        A dependency and neglect action was filed in July of 2012, and the Child was
removed from Mother’s and Father’s custody. Mother and Father were drug tested in
July of 2012 after the dependency and neglect petition was filed. Father tested positive
for methamphetamine, amphetamines, extended opiates, Hydrocodone, and Oxycodone.
Mother tested positive for extended opiates, Hydrocodone, and Oxycodone. Mother
testified that she had a prescription for the Hydrocodone but did not have one for the
Oxycodone. Mother stated that the Oxycodone was Father’s. The Juvenile Court found
the Child to be dependent and neglected.

       Father had a history of methamphetamine use. Mother testified that he went to
rehab in 1996. When Father was hurt on a job in 2012, he started using
methamphetamine again. Father lost his job when he was injured. Mother admitted that
she “did find out about [Father’s methamphetamine use], yes.”

       Mother testified that she had a bad back and that she saw Dr. Ford and obtained
prescription medication. Mother was not seeing Dr. Ford at the time of trial. Mother
claimed she no longer takes any pain medication. When asked if her condition had been
alleviated by some sort of medical procedure, Mother stated that her condition had not
resolved at all. She stated: “I still work. I work with pain. I work just fine.” Mother
claimed she stopped taking medication in December of 2012.

       Mother testified that from July of 2012 through November of 2012, she and Father
lived in a two-bedroom apartment with her sister. After that, Mother and Father lived in
a two-bedroom apartment for three years and paid $160 per week in rent.

       At the time of trial, Mother lived in a two-bedroom trailer where she had lived
since October of 2015. Mother testified that she lives alone. Her rent is $100 per week.
                                              3
Mother recently signed a contract to purchase a house. Mother applied for a loan to
purchase the house. She testified that her loan has been approved. Mother stated that the
closing date is set for “[n]ext Friday.”

       Mother began working at McDonald’s in October of 2013. She made
approximately $1,400 that year. In February of 2014, Mother began working at
Exemplary Foam South. She made approximately $14,000 in 2014. Mother received a
tax refund of approximately $1,000 in 2015. She was asked what she did with that
money, and she stated: “That’s part of the money that I used. . . . To help to get
everything started to get our visitation.”

      Mother testified that she added the Child to her health insurance when she worked
at Exemplary Foam South, but Mother never provided the insurance card to Aunt.
Mother stated that she could not provide the insurance card to Aunt because she did not
want to violate a court order, but she then admitted that she violated another court order
when she failed to obtain an alcohol and drug assessment.

       Mother admitted that there were court orders ordering her to get an alcohol and
drug assessment, and she never has done that. When asked why she had not had an
assessment Mother stated: “After a certain period of time lapsed, you know, what was the
point? I was having clean drug screens, several.” Mother admitted that she took no drug
screens in 2013 or 2014. Mother had a hair follicle test in May of 2015 that was
negative.

        Mother lost her job at Exemplary Foam South in May of 2015 due to a “dispute
with another employee.” Mother began working at Rubbermaid in January of 2016. In
the interim between these two jobs, Mother was unemployed.

        At the time of trial Mother was employed at Rubbermaid. Mother works the day-
shift forty hours per week and makes $10.83 per hour. She testified that she also has
benefits. Mother testified that the Child is covered under Mother’s health insurance.
Mother testified that she had to undergo a background check and a hair follicle test in
connection with her employment. The background check showed no criminal charges,
and the drug screen was negative.

       Mother testified that she went to see attorney Susie Starnes in December of 2012
concerning the Child. Attorney Starnes told Mother that she needed to be absolutely
clean, with no drug use, be at the same address for at least six months, and obtain a job
and then return to see her.



                                            4
      Mother testified that she had a “[v]ery good” relationship with the Child when the
Child was in her custody. Mother, however, has had no contact with the Child since the
Child was removed from her custody in 2012.

        In April of 2015, Mother and Father filled out an intake sheet through the
visitation center for supervised visitation. Mother admitted she knew that she had the
right to supervised visitation and also knew she did not need to have an attorney to have
supervised visitation. Mother was asked if she was stating that she knew in 2012 that she
could have supervised visitation but failed to do anything to obtain the supervised
visitation until 2015, and she stated: “Yes, sir. We were trying to get ourselves together
before we added our child into.” Mother admitted that even though a court order
provided that she was entitled to unsupervised visitation if she could produce a clean drug
screen, Mother never took a drug screen for litigation-related purposes until May of 2015.
She stated: “No, sir. There was no need.”

      Mother admitted that she did not contact the visitation center until April of 2015.
She was asked why she had not tried to see the Child earlier, and she stated:

              At that time I did not have a job. I didn’t have a phone to contact,
       you know, the visitation place or anything like that. So, whenever she said
       that we had to save up $2500, once I did get a job I put my checks in the
       bank. And I got paid once every two weeks and I had them collect into the
       bank until we got that money and were able to do the supervised visitation,
       pay the fees that we needed to pay, get a lawyer, and all that.

       Mother admitted she paid no cash support to Aunt for the Child until June 3, 2016.
She also admitted that she lived with Father during the years between when the Child was
removed from her custody and June of 2016 and that she worked during that time period.

        Mother was asked why she waited until June of 2016 to give Aunt money for the
Child. Mother stated that she learned when she gave her deposition that she was “able to
talk to [Aunt] without going to jail.” Mother was asked how she was informed of this
fact, and she stated: “What had happened was [Aunt] had actually contacted [Father]
because of their father was having trouble, and I had text back.” Mother testified that she
still was making regular child support payments of “[a] hundred and one,” up to the time
of trial.

      Mother has a son who is 27 years old. Mother’s son lived with her, Father, and the
Child prior to the Child’s removal. Mother’s son has not seen the Child since July of
2012. Mother testified that her son got married when he turned 18 in 2007. Mother
admitted that she received child support for her son when he was a minor through Child
                                            5
Support Services, and that she knew how that worked. She also admitted that she knew
the importance of child support.

        Mother’s bank records for the year prior to the filing of the petition seeking to
terminate her parental rights show that Mother was spending money to eat out and to
purchase “vape.” Mother stated: “I was trying to quit smoking, yes.” The records also
show that Mother took $300 in cash from her account every month. When asked what
she did with that money, Mother stated: “It would probably be for him to, [Father], to go
to the doctor because he had to pay to see his pain management.” Mother was asked why
she was giving Father cash when she was not working and he had an income of
approximately $37,000, and she stated: “I was just trying to help him out.” Mother
admitted that during August of 2015 when her bank balance was dwindling because she
was unemployed she spent $77 on vapors.

        Attorney Ashley Gaither testified at trial. Mother and Father consulted her in
April of 2015.2 It was Attorney Gaither’s understanding that when Mother and Father
consulted with her they had not started the intake process for supervised visitations.
Attorney Gaither discussed with Mother and Father the process and importance of having
an alcohol and drug assessment done. Attorney Gaither told Mother and Father to get the
intake started with CASA, and then she would follow up with CASA. Attorney Gaither
followed up with CASA via email. Attorney Gaither testified that Mother and Father
completed their part of the intake process, but visitation did not start. Attorney Gaither
continued to communicate with CASA through November and December of 2015. After
that time she had no further contact with Mother and Father.

        Attorney Gaither was asked if Mother and Father were attempting to obtain
visitation during the relevant four-month period, and she stated: “Very actively, yes.
That was the initial purpose for us being retained so we did push pretty hard on that.”
After December of 2015, Mother and Father no longer could afford to pay Attorney
Gaither to represent them in the termination proceeding. Attorney Gaither remembered
that Mother had a job at one point and that Father also was working. Mother and Father
did pay Attorney Gaither for her services.

       The Child testified at trial. She was eleven years old at time of trial. The Child is
home-schooled and is in the sixth grade. She has been home-schooled since the third
grade. The Child attended second grade while she lived with Brother.




2
    Mother waived attorney/client privilege to allow Ms. Gaither to testify.
                                                      6
      The Child testified that when they lived at the Hotel, Mother and Father did not
work. She was asked what they did with their time, and she stated: “Stay at home, watch
TV.”

       The Child testified that she was upset because Mother and Father did drugs with
her brother Steven. She was asked how she knew this, and she stated: “Because my mom
told me that it was drugs, but she said it wasn’t anything bad.” The Child knew what
drugs were because Mother and Father told her about them. She stated that they told her:
“That they might make them act a little bit different, but they were perfectly fine.”

       The Child testified that she saw cocaine. She stated that she saw her brother
Steven with a bag of cocaine. It was a bag of white powder, and Mother told her: “It was
cocaine, but it wasn’t anything bad.” The Child testified that she saw her brother: “Have
a straw and put it up to his nose and snort it.” Mother was right beside her brother when
this happened, and Father also was present.

        The Child testified that they also smoked pot while she was there. She knew it
was pot “[b]ecause it was green.” The Child testified that Mother told her “it was just
stuff that would go into a cigarette.” The Child stated that they would make the
cigarettes themselves. She knew it wasn’t tobacco because “they also bought tobacco at
the store and they bought pot with one of my dad’s friends.” The Child testified that she
witnessed Mother and Father purchasing drugs and that she saw Mother snort the white
powder and smoke the green stuff. The Child testified that prior to moving into the Hotel
she saw Mother do drugs once or twice. When questioned, Mother denied ever using
cocaine or marijuana. Mother also denied doing drugs in front of the Child and denied
telling the Child that it was okay.

       The Child testified that when they lived at the Hotel she sometimes would not go
to school: “Because my mom and dad wouldn’t take me.” The Child did not ask to go to
school because at that time she did not know that she was supposed to go every day.

       The Child testified that she lives with Aunt and Uncle. She has lived with them
for approximately four and a half years. The Child likes living with her aunt and uncle.
She feels safe and loved. Although the Child still loves Mother, she does not feel that she
currently has a bonded relationship with Mother.

       The Child was not aware that Mother was trying to get visitation started in April
of 2015. If she had known that, the Child would not have wanted to see Mother and
Father even in a supervised environment. The Child testified that Aunt never prevented
her from seeing Mother or from calling or texting her. She testified that Aunt tells her

                                            7
when Mother contacts Aunt. The Child never heard Aunt speak negatively about Mother.
The Child does continue to see Brother, his wife, and their children.

       Aunt testified at trial and explained that she was Father’s sister. Aunt lives with
her husband, her daughter, her son-in-law, her daughter’s eight year old son, and the
Child. Aunt described her relationship with the Child as “[v]ery, very close.” When the
Child lived with Brother, Aunt would pick up the Child from school every afternoon.
Aunt testified that the Child loves Aunt’s husband and calls him “Pops.” The Child calls
Aunt “Christa,” but sometimes draws pictures for Aunt “that say, I love you, Mommy.”
Aunt testified that the Child and Aunt’s grandson are “like brother and sister.”

       Aunt testified that she paid for the room when Mother, Father, and the Child lived
in the Hotel. Aunt also provided them with food. Aunt testified that when Mother and
Father vacated the hotel room: “I had the room fumigated several times to try to get rid of
the fleas. That didn’t work. I had to pay to replace the bedding, the beds, and the carpet
and the padding and have the room cleaned because it was filthy.”

        Aunt and Mother began texting in April or early May of 2016. Aunt had contacted
Father about their parents’ property, and Mother subsequently texted Aunt pictures of the
property. Eventually the texts became about the Child. Mother asked how the Child was
and said that she and Father missed the Child. Aunt sent some pictures of the Child and
commented that she had been wondering how long it would take them to ask about the
Child given that Aunt had been in contact with Father since January of 2015. Aunt
testified that it was a year and a half after she and Father began texting one another that
Mother and Father asked about the Child. Aunt testified that the first time she received a
call about visitation was in April of 2015.

       The first child support payment Aunt received was the $1,000 that Mother gave to
her after the depositions in June of 2016. Aunt received none prior to that. The Child has
lived with Aunt since May of 2013. Mother has sent support payments “semi-regularly”
since giving Aunt the $1,000.

       Aunt filed the petition for adoption because her youngest daughter became
engaged to an Australian citizen and moved to Australia. Aunt realized that she could not
obtain a passport for the Child to visit Australia without Mother and Father signing off,
and Aunt did not believe they would do so. Aunt learned about Father’s suicide on the
day trial was to occur, in July of 2015.

       Uncle testified at trial that he has a “very good relationship” with the Child, and
that the Child and his wife have “[a] very close, loving relationship.” Uncle testified that

                                             8
since the Child has lived under his roof “she has blossomed. I feel she’s come out of her
shell. I believe she’s become a more open, lively little girl.”

       Brother testified at trial. He explained that the Child is his half-sister since they
share the same Father. Brother was 23 years old at time of trial. He is married and has
two children. When the Child first was removed from Mother’s and Father’s custody,
she stayed with Brother and his then fiancée because the Child “really didn’t know
anybody else in the family that well. The only person she really knew was me, so it was
kind of important for that first year to have her around someone she really knew - - . . .
until she got acquainted more with them.” Brother stays in regular contact with the
Child.

       Brother had not spoken to Father since two days before the Child was removed
from Mother’s and Father’s custody. Brother had not spoken to Mother from that time
until Father’s funeral when he spoke with her for the first time in years. Father knew
where Brother lived and had Brother’s phone number.

      After trial, the Trial Court entered its thorough Final Order on August 11, 2017
terminating Mother’s parental rights to the Child after finding and holding, inter alia:

              This matter is before this court based upon the petition for adoption
       filed by the petitioner [Aunt], which was filed in this court on 8/11/2015.
       Therefore, for purposes of this order, the four month look back period
       began 4/11/2015. Prior to the final hearing, the respondent father, [Father],
       died. Therefore, the respondent mother, [Mother], is the only remaining
       respondent in this matter. The biological father [Father] and the biological
       mother [Mother] were never married.

              The primary issue in this case for the court to determine is whether
       or not the mother abandoned the minor child as defined by T.C.A. § 36-1-
       102. Specifically, the court must determine the issue of whether or not the
       mother has willfully failed to pay child support and/or whether or not there
       has been a willful failure by the mother to visit the child during the four
       month look back period, from 4/11/2015 through 8/11/2015? [sic] The
       mother’s testimony, and a part of the theory of her case, is that she
       contacted Doug Wisdom of CASA and/or the Bradley County Supervised
       Visitation Center in 2015, so as to begin the process of obtaining her
       parenting time. In addition to that theory, the mother argues that because
       she did not have the funds in 2015 to pay any support during the four
       month look back period, therefore she did not willfully fail to pay support

                                             9
for the child. The mother also put forth other theories that the court will
discuss in this order. The court finds as follows:

        This matter originated from the Bradley County Juvenile Court on or
about July 16, 2012. At that time, a petition for dependency and neglect
was filed by the petitioner herein, as well as the child’s grandmother and
brother. The allegations, at that time, were in effect that the parents had
lost their home in a foreclosure sale in April of 2011, but were not forced to
move out of the home until February of 2012. However, during a period
from about September 2011 through February the 12th, it was alleged that
the biological parents and the child were living in a home without any
electricity, heat, water, and without any food. Furthermore, the petitioners
alleged that the biological parents and the child moved into [the Hotel] . . .
and were effectively living with their child in a motel room with two
double beds, along with two pit bulls, all living together in the same room.
The rent was being paid by [Aunt], the petitioner herein, who is the
biological father’s sister and the child’s aunt. Furthermore, the allegation
was that the child was being exposed to illegal drugs. There were
additional allegations pertaining to the minor child’s attendance problems
at the local elementary school to which she was attending at that time.
Ultimately, the petition alleged that the child would suffer immediate and
irreparable harm if she were left in the custody of her biological parents,
and furthermore, that the child was a dependent and neglected child. The
Juvenile Court tested both the biological mother and father for illegal drugs
and both tested positive, the mother for opiates, hydrocodone (for which
she had a prescription) and oxycodone (for which she did not have a
prescription). The father tested positive for both hydrocodone and
oxycodone, neither of which he had a prescription for, as well as
amphetamines and methamphetamine. The Juvenile Court found the child
to be dependent and neglected as defined by T.C.A. § 37-1-102. The
Juvenile Court granted custody of the child to the petitioners on July 16,
2012. By order of the Juvenile Court entered on 11/30/2012, the court
found that neither of the respondents had paid any support, and the
respondents had not taken new drug screens as previously ordered. The
respondents presented no proof or evidence regarding their attendance at
any alcohol or drug assessment program as previously ordered. Therefore,
in the 11/30/2012 order, the court ordered that the petitioners should retain
temporary custody. However, in that order, the court ordered that the
respondent parents could have supervised visits at the Bradley County
Supervised Visitation Center and Safe Exchange Program (with Doug and
Suzanne Wisdom), and the court further ordered that the respondents
                                     10
“shall” undergo an alcohol and drug assessment, and that the respondents
“shall” follow all of the recommendations of the same. Furthermore, the
court ordered that the respondent parents “shall” bring this matter back to
the court at their pleasure. It is also noted in the 11/30/2012 order that the
parties agreed that the child would stay in the custody of the petitioners.
The respondent parents waived their right to an emergency hearing. Again,
the court found the child to be dependent and neglected. The court further
granted the respondents supervised visits, as set out above. The court
further held that the respondents “shall” bring the matter back to court to
determine if and when unsupervised visits were warranted should they be
able to produce a clean hair follicle drug and urine drug screen. Finally, the
court ordered that the respondents “shall” undergo an alcohol and drug
assessment and follow the recommendations of the assessment.

        This court finds that neither of the respondent parents ever had an
alcohol and drug assessment done. The court further finds that neither of
the parents went to have the intake assessment done at the Bradley County
Supervised Visitation Center and Safe Exchange Program until 4/3/2015,
nearly 18 months after the Juvenile Court’s order, and more than 21 months
after the child was taken from the respondent parents. The court heard the
testimony of the child’s brother, [Brother], who was one of the original
petitioners. He is the child’s brother and the biological son of the
respondent [Father]. He testified that he had the child primarily in his
custody for nearly the entire first year after the child was taken from the
parents on 7/16/2012. [Brother] testified, very credibly, that neither parent
ever once contacted him to check on the child and/or to inquire about the
child’s well being in any way. He further testified that neither parent ever
paid any support, nor provided any gifts or any other items for or on behalf
of the child during the first year after he received custody on 7/16/2012.
He also testified that during his childhood and teenage years growing up in
his father’s home with [Mother] that illegal drugs were readily there and
available from his earliest memories.

       As noted above, the court finds that [Mother] did not go to the
Bradley County Supervised Visitation Center and Safe Exchange Program
(now known as CASA) until 4/3/2015. The court finds that there is some
evidence that [Mother] relayed text messages back and forth from herself to
Doug Wisdom, [sic] who was apparently the programs director at the time.
However, there is no evidence before the court that the mother nor the
father ever attempted to obtain any visitation or parenting time with the

                                     11
minor child from July 2012 until the contact with CASA in April of 2015.
The court finds that the contact after April 2015 was minimal.

        The court heard the testimony of a local Cleveland, Tennessee
attorney, Ashley Gaither, who testified that she met with the biological
parents on 4/21/2015. This meeting occurred after the parents had
apparently met with another local attorney, Susie Starnes, in December of
2014 and on 4/3/2015. Ms. Gaither testified that she, along with Attorney
Starnes, consulted with the biological parents, and informed both parents
that it was imperative, as well as being an order of the court, that an alcohol
and drug assessment had to be done. Ms. Gaither testified that she
informed the parents of the possibility of the termination of their parental
rights, and she further informed them that proof of only one ground was all
that was required in a termination of parental rights suit. Ms. Gaither
testified that she informed both parents of the seriousness of this situation,
and she informed them that it was imperative that they act immediately
pertaining to their child. She testified that she informed both parents that it
was imperative that they get the alcohol and drug assessment, previously
ordered by the court, done immediately. She testified that she made both
parents aware of the methods and/or various alternative ways to move
forward with this matter. However, Ms. Gaither also testified that from
4/21/2015 through the end of December 2015, she had no other contact
from either [Mother] or [Father].

        With regard to this issue, [Mother] testified that she did in fact meet
with Ms. Starnes and Ms. Gaither. She testified that she was made aware
by both attorneys that she needed to find steady employment, a stable place
to live, and that she would have to pass a drug screen, and that she needed
to complete an alcohol and drug assessment. Trial exhibit #5 shows the list
that [Mother] made during her meeting with attorney Starnes. The court
finds that even after receiving the legal advice from both attorney Starnes
and attorney Gaither, the mother did not produce any drug screen to the
court that showed a clean drug screen, nor that she had taken a 5 panel drug
test until 6/3/2015. The court specifically finds that the mother paid
$1,500.00 to Ms. Gaither in April of 2015, which was also confirmed by
Ms. Gaither’s testimony. The court finds this shows that the mother did
have the present ability to obtain counsel should she have chosen to do so.
The court finds that the mother did not petition the court in 2013, 2014, or
during the first part of 2015, even after having received what the court finds
to be full and complete legal advice as to what steps were needed to
accomplish the return of her child and/or to put herself back on a path to re-
                                      12
establishing her relationship with her child. The court finds the mother’s
actions to be both willful and voluntary.

       In June of 2015, the petitioner, [Aunt], received a call from Mr.
Wisdom of the Bradley County Supervised Visitation Center and Safe
Exchange Program. The petitioner testified that she spoke with Mr.
Wisdom and cooperated with him in every way, answering all of his
questions and providing the information that he requested, and that she was
expecting a call back from Mr. Wisdom. However, the petitioner said that
she never received any other call from Mr. Wisdom or anyone else from the
Bradley County Supervised Visitation Center and Safe Exchange Program.
[Aunt] testified that she never denied any visitation or parenting time to
[Mother] nor to the father. [Aunt] further testified that she was simply
awaiting further instructions and never heard another thing from the
Bradley County Supervised Visitation Center and Safe Exchange Program,
the father, nor [Mother]. The court finds [Aunt’s] testimony to be very
credible.

        [Mother] testified that the reason she did not follow up on this matter
initially was because she and [Father] were trying to get their lives in order.
She testified that she was trying to save up money to obtain an attorney, and
she testified that she ultimately blamed the Bradley County Supervised
Visitation Center and Safe Exchange Program for not following up more
quickly with her so as to arrange the parenting time. Even though, the court
notes that she waited almost three years before she ever contacted the
Bradley County Supervised Visitation Center and Safe Exchange Program.
Furthermore, when questioned on cross examination, [Mother] admitted
that she did not complete an alcohol and drug assessment, and to her
knowledge neither did [Father]. She further admits that prior to 8/11/2015,
she never paid any support from the time her child was removed from her
home in July of 2012. She further admitted that she did not contact Mr.
Wisdom until April of 2015, and further admitted that she had no visitation
or contact with the child at all from 7/16/2012 through 8/11/2015. As the
court found above, the mother obviously had the ability to pay her attorney
in 2015. The court reiterates the fact that the mother had the ability to pay
as shown by her payment of $1,500.00 to attorney Ashley Gaither in 2015.
The court finds that the mother had the ability to pay child support, and the
capability of earning money to pay her child support, but simply chose not
to work and willfully chose not to pay child support. Furthermore, the
court finds that the bank statement referenced above show [sic] that from
the first part of 2015 through August of 2015 when the termination petition
                                      13
was filed, the mother had a steady source of income, and actually had
money saved. The court finds that despite this income and savings, the
mother willfully failed to pay any child support. Additionally, the court
finds that the mother used some of her earnings to pay for cigarettes and
fast food purchases during the four month look back period and before.
Furthermore, and in addition to all of the above, the court notes that the
mother continued to pay $300.00 per month to the child’s father. She
testified this was to assist him with paying his tool payments each month.
While the court is unsure of what the father may have done with the
$300.00, the court is completely sure that the father continued to live a
lifestyle involving the purchase and use of illegal drugs. The court is also
sure, based upon the mother’s candid testimony, that she was well aware of
the fact that the father continued to use illegal drugs from before the time
the child was taken in July of 2012 up through and including the time of the
father’s death. The court also finds that the mother was using illegal drugs
that she did not have a prescription for during at least part of this time. The
mother testified that the father was paying all of the parties[’] bills from his
own personal income. The court finds that the mother was well aware at all
times of the father’s ongoing drug use and drug addiction problem, and by
her own admission continued to give him money on a regular basis while
paying no support toward her child. Ultimately, the court finds the mother
paid no support of any kind on behalf of or for the benefit of this child until
June 2016, nearly one year after the original petition to terminate parental
rights was filed. The court finds that it was not until after the deposition of
June 3, 2016 that [Mother] began to pay child support. Furthermore, the
court finds that [Father] never paid any child support. The court finds these
actions on the part of the mother are both willful and voluntary.

        During the time period from January to July 2012, the court finds
that the parents and the subject child lived in [the Hotel]. During that seven
month time period, the mother admits that she and her husband were living
in the hotel room free of charge, based upon the fact that the petitioner
[Aunt] was in fact paying their weekly room rental rate. Furthermore, the
mother admits that during that time period, [Aunt] was also providing food
to [Mother], [Father] and the child free of charge from her restaurant.

       The court also heard the testimony of the petitioner pertaining to the
condition of the mother and father’s motel room at [the Hotel] when they
moved out. [Aunt] testified that she was required to pay to replace all of
the bedding, the bed itself, the carpeting, and the padding under the
carpeting. Furthermore, [Aunt] was charged with having to have the room
                                      14
fumigated two times. The court finds [Aunt’s] testimony regarding these
issues to be uncontradicted, and the court finds [Aunt’s] testimony to be
very credible.

        [Mother] candidly admitted that during the seven months they lived
in [the Hotel], neither she nor her husband were working, and she candidly
admitted that she never applied for a job during that seven month period of
time. The court also heard the testimony of the child, which the court will
discuss in greater detail later in this order, however, the child testified that
during that period of time while she and her parents were living in [the
Hotel], that her parents did not work and simply sat around in the room
most days watching television. The court finds that neither the mother nor
the father paid any child support, by the mother’s own candid admission,
during 2012, 2013, 2014, and for the greater portion of 2015. The court
finds that no child support of any kind was paid in 2015 during the four
month look back period of time. The court finds that this non-payment of
support was both willful and voluntary on the part of the mother. The court
finds it important to note that the court received the bank records of
[Mother] for the time frame from 2012 through 2015. The court notes that
there were numerous expenditures for what the court considers to be non-
essential items such as cigarettes, vapor cigarettes, fast food and other
items. The court finds that [Mother] made no effort to pay any support nor
to supply any gifts, cards, or anything else resembling support during the
time period of July of 2012 through June of 2016. The court finds that
[Mother’s] joint tax returns filed with [Father] (see trial exhibit #2) shows
[sic] that in 2014 and 2015 [Father] and [Mother] earned an income in
excess of $40,000.00 combined for each of those two years. While the
court recognizes that the mother’s income was not a substantial portion of
that combined income, the court notes that the mother did receive income
and was in fact employed when the mother and father lived together and
shared their income and expenses. More importantly, the court finds that
the mother was entirely capable of working and chose to be unemployed
during this period of time. The court finds that the mother candidly
testified that there were no impediments, nor any reasons, that she was
aware of, as to why she was unable to work or find a job, other than a
possible transportation issue that she perceived was a potential problem.
However, the court finds there is no proof that the mother could not work
or could not have received adequate transportation had she attempted to or
chosen to work. The court finds that the mother’s income tax returns of
2013, 2014 and 2015 (see trial exhibit #1) exhibits [sic] to the court that the
mother had the ability to work and to be gainfully employed when she
                                      15
chose to do so. Therefore, based upon the above, the court finds the mother
had at all times the present ability to pay child support, which she simply
chose not to do until after having given her deposition in June of 2016. The
court finds this to be well after the four month look back period between
April and August of 2015.

        The mother argued that she did in fact pay a form of child support by
the fact that she had a United Healthcare Insurance plan dated May of 2015,
which occurred during the look back period. However, [Aunt] testified that
the insurance card was never provided to her, nor was the insurance card
ever mentioned to her until after she had filed this proceeding. [Aunt]
testified that the insurance card was not only never delivered to her, she
testified that the child never received any benefits from the insurance card.
The court has no facts or evidence to prove that [Aunt] nor anyone else was
aware of the fact that there might have been insurance benefits for the use
and benefit of the child. The court finds [Aunt’s] testimony regarding this
issue to be credible. [Mother] testified that she did not deliver the
insurance card nor call [Aunt] about the card because she was afraid she
would be in violation of a court order. However, the court take [sic] notice
of the fact that [Mother] chose to violate the court’s orders pertaining to her
alcohol and drug assessment as well as other items. The court has great
questions concerning the credibility of [Mother] on this, any [sic] many
other issues.

       Based upon all of the above, the court finds by clear and convincing
evidence that there has been a complete, willful failure to pay any child
support and/or to support this child in any way during the applicable look
back period. Furthermore, the court finds that there has been a total and
complete failure to pay any support actually from the date the child was
removed from her biological parents in July of 2012 through the date this
petition for adoption was filed on 8/11/2015.

       The court finds by clear and convincing evidence that there has been
a complete, willful and voluntary abandonment by both the mother and the
father due to their failure to visit the child during the four month look back
period prior to the filing of this petition for adoption on 8/11/2015.
Furthermore, the court finds by clear and convincing evidence that there
has been a complete and willful failure to visit from the date the child was
removed from the parents[’] home in July of 2012 through the date of the
filing of this petition for adoption on 8/11/2015. Specifically, the court
finds the testimony of the child’s brother, [Brother], to be very moving in
                                      16
that he never heard anything during the entire first year from the mother or
the father. The court would hope that biological parents would do all
within their power, or immediately upon having their child removed, to
take whatever steps necessary to reunite with their child. The evidence in
this case shows that this did not occur, not only for the first year
immediately after the child was removed in July of 2012, but all the way
through and including up to the time in August of 2015 when this petition
for adoption was filed. The court finds by clear and convincing evidence
the mother’s failure to visit was willful and voluntary.

        Of great importance to the court was the testimony of the child. The
court finds the testimony of the child to be extremely moving. The child,
who is now age 12, was removed from her parents when she was 7 years
old. The child testified that she remembered, very well, living at [the
Hotel] with her mother and her father for a period from six months to one
year long. The child testified that she remembered prior to [the Hotel],
living in the home with her mother and her father, and the home having no
electricity, no water and no heat. The child testified that during a portion of
the time that she lived in the home referenced above, and during all of the
time she lived at [the Hotel], neither of her parents worked. The child
testified that her parents simply just stayed at home and watched television
all day. Part of the child’s testimony pertained to her personal observation
of her parents’ drug habits. This testimony was particularly moving to the
court. The child testified that she saw her parents, and other adults, one of
whom was her brother Steven, using illegal drugs on numerous occasions.
The child testified that her mother and her father told her about drugs. She
testified that both of her parents told her that it was okay to do drugs and/or
what they were doing was okay. The child specifically testified that she
saw her brother Steven and her mother using a white powder on different
occasions. She testified that she asked her mother about the white powder
and her mother told her that it was cocaine but her mother told her what she
was doing was okay what she was doing [sic]. Additionally, the child
testified that she saw her mother and her father, as well as other adults
joining her mother and father, smoking something that her parents told her
was “pot”. She testified that the substance was green and that she saw her
parents receive the pot from some of her father’s friends who would come
over to their house or [the Hotel]. She testified that she saw her father give
different people money for the pot, and that the people would in return give
her father or mother a bag of pot. Again, she testified that she spoke with
her mother and father about the pot, and they told her that it was okay.
Finally, with regard to the numerous missed dates from school and/or
                                      17
absences, the child testified that some days she was sick, but that there were
lots of times that her mother and father simply wouldn’t take her to school,
nor did they make her go to school.

       Finally, the child was asked whether or not she wanted to see her
mother, and the child’s response was no. The child testified that she had no
desire to see her mother nor to be around her. When asked if the child
wished to be adopted by the petitioner, the child replied very adamantly
yes. The child testified that she had no bond with her mother, and she was
doing well and was happy where she was at, and enjoyed being a part of
that family and wished to remain a part of that family.

       The court has found that statutory grounds to terminate the mother’s
rights exist in this case by clear and convincing evidence. Based upon this
finding, it is now the petitioner’s responsibility to prove by clear and
convincing evidence that it is in the best interest of the child to terminate
the respondent’s parental rights pursuant to T.C.A. § 36-1-113(i)(1-9):

                                    ***

       Based upon all of the specific findings of fact set out above, the
court finds that no meaningful relationship exists between this child and
[Mother]. Furthermore, the court finds that this situation has been brought
about by the willful actions of the mother.

       The court finds, based upon all of the above, that this child would
suffer emotional and psychological harm if there was a change of
caregivers in her life at this point in time. The court finds this child has
been away and outside of her mother’s home since July of 2012, and the
court finds that the child has been a part of the petitioner’s family for a
period of more than four years. The court finds, based upon both the
petitioner and the child’s testimony that there is a strong, loving and
meaningful relationship between the child and the petitioner and the
petitioner’s family members. The court finds this child considers the
petitioner’s home as her home. The court finds that this child has become
fully integrated in the petitioner’s home and family, and has formed a
strong and positive bond with the petitioner and her immediate family.
Based upon this, the court finds that this child would suffer both
emotionally and psychologically if she were removed from the petitioner’s
home. Based upon all of the above, the court finds that it is in the best
interest of this child to terminate the parental rights of the respondent
                                     18
       mother. Furthermore, the court finds it is in the best interest of this child to
       be adopted by the petitioner. All of these findings are by clear and
       convincing evidence.

              The petitioner herein, [Aunt], testified that the child is doing well in
       school, the child is deeply involved with she and her husband and their
       family. She as well as the child’s grandmother (the mother of the
       biological father) testified that the child is extremely well grounded, very
       active in her church and extra-curricular activities, and the child has found a
       place to thrive in the petitioner’s home. The court finds that the child is
       thriving in the petitioner’s home, and the court finds that the child is
       thriving with the petitioner, her husband and her family. Based upon all of
       the above, the court finds that it is without question in this child’s best
       interest to remain with the petitioner, and that the petitioner be allowed to
       adopt this child. All of these findings of fact and conclusions of law are
       made based upon what the court finds to be the clear and convincing
       evidence as set out herein.

Mother appeals the termination of her parental right to this Court.

                                         Discussion

        Although not stated exactly as such, Mother raises five issues on appeal: 1)
whether the Petition for Adoption is deficient on its face; 2) whether the Trial Court erred
in finding that clear and convincing evidence had been shown of grounds to terminate
Mother’s parental rights to the Child for abandonment by willful failure to support
pursuant to Tenn. Code Ann. § 36-1-113(g)(1) and Tenn. Code Ann. § 36-1-102(1)(A)(i);
3) whether the Trial Court erred in finding that clear and convincing evidence had been
shown of grounds to terminate Mother’s parental rights to the Child for abandonment by
willful failure to visit pursuant to Tenn. Code Ann. § 36-1-113(g)(1) and Tenn. Code
Ann. § 36-1-102(1)(A)(i); 4) whether the Trial Court erred in finding persistent
conditions existed, which were not likely to improve as to Mother; and, 5) whether the
Trial Court erred in finding that it had been proven by clear and convincing evidence that
it was in the Child’s best interests for Mother’s parental rights to be terminated.

       With regard to the termination of parental rights, our Supreme Court has
instructed:

              A parent’s right to the care and custody of her child is among the
       oldest of the judicially recognized fundamental liberty interests protected

                                             19
        by the Due Process Clauses of the federal and state constitutions.3 Troxel v.
        Granville, 530 U.S. 57, 65, 120 S. Ct. 2054, 147 L. Ed. 2d 49 (2000);
        Stanley v. Illinois, 405 U.S. 645, 651, 92 S. Ct. 1208, 31 L. Ed. 2d 551
        (1972); In re Angela E., 303 S.W.3d 240, 250 (Tenn. 2010); In re Adoption
        of Female Child, 896 S.W.2d 546, 547-48 (Tenn. 1995); Hawk v. Hawk,
        855 S.W.2d 573, 578-79 (Tenn. 1993). But parental rights, although
        fundamental and constitutionally protected, are not absolute. In re Angela
        E., 303 S.W.3d at 250. “‘[T]he [S]tate as parens patriae has a special duty
        to protect minors . . . .’ Tennessee law, thus, upholds the [S]tate’s authority
        as parens patriae when interference with parenting is necessary to prevent
        serious harm to a child.” Hawk, 855 S.W.2d at 580 (quoting In re
        Hamilton, 657 S.W.2d 425, 429 (Tenn. Ct. App. 1983)); see also Santosky
        v. Kramer, 455 U.S. 745, 747, 102 S. Ct. 1388, 71 L. Ed. 2d 599 (1982); In
        re Angela E., 303 S.W.3d at 250. “When the State initiates a parental rights
        termination proceeding, it seeks not merely to infringe that fundamental
        liberty interest, but to end it.” Santosky, 455 U.S. at 759, 102 S. Ct. 1388.
        [“]Few consequences of judicial action are so grave as the severance of
        natural family ties.” Id. at 787, 102 S. Ct. 1388; see also M.L.B. v. S.L.J.,
        519 U.S. 102, 119, 117 S. Ct. 555, 136 L. Ed. 2d 473 (1996). The parental
        rights at stake are [“]far more precious than any property right.” Santosky,
455 U.S. at 758-59 102 S. Ct. 1388. Termination of parental rights has the
        legal effect of reducing the parent to the role of a complete stranger and of
        [“]severing forever all legal rights and obligations of the parent or guardian
        of the child.” Tenn. Code Ann. § 36-1-113(l)(1); see also Santosky, 455
U.S. at 759, 102 S. Ct. 1388 (recognizing that a decision terminating
        parental rights is [“]final and irrevocable”). In light of the interests and
        consequences at stake, parents are constitutionally entitled to
        [“]fundamentally fair procedures” in termination proceedings. Santosky,
455 U.S. at 754, 102 S. Ct. 1388; see also Lassiter v. Dep’t of Soc. Servs. of
        Durham Cnty., N.C., 452 U.S. 18, 27, 101 S. Ct. 2153, 68 L. Ed. 2d 640
        (1981) (discussing the due process right of parents to fundamentally fair
        procedures).

              Among the constitutionally mandated [“]fundamentally fair
        procedures” is a heightened standard of proof – clear and convincing
        evidence. Santosky, 455 U.S. at 769, 102 S. Ct. 1388. This standard

3
  U.S. Const. amend. XIV § 1 (“[N]or shall any State deprive any person of life, liberty, or property,
without due process of law . . . .”). Similarly, article 1, section 8 of the Tennessee Constitution states
“[t]hat no man shall be taken or imprisoned, or disseized of his freehold, liberties or privileges, or
outlawed, or exiled, or in any manner destroyed or deprived of his life, liberty or property, but by the
judgment of his peers or the law of the land.”
                                                    20
          minimizes the risk of unnecessary or erroneous governmental interference
          with fundamental parental rights. Id.; In re Bernard T., 319 S.W.3d 586,
          596 (Tenn. 2010). [“]Clear and convincing evidence enables the fact-finder
          to form a firm belief or conviction regarding the truth of the facts, and
          eliminates any serious or substantial doubt about the correctness of these
          factual findings.” In re Bernard T., 319 S.W.3d at 596 (citations omitted).
          The clear-and-convincing-evidence standard ensures that the facts are
          established as highly probable, rather than as simply more probable than
          not. In re Audrey S., 182 S.W.3d 838, 861 (Tenn. Ct. App. 2005); In re
          M.A.R., 183 S.W.3d 652, 660 (Tenn. Ct. App. 2005).

                Tennessee statutes governing parental termination proceedings
          incorporate this constitutionally mandated standard of proof. Tennessee
          Code Annotated section 36-1113[sic](c) provides:

                 Termination of parental or guardianship rights must be based
                 upon:

              (1) A finding by the court by clear and convincing evidence that
                  the grounds for termination of parental or guardianship rights
                  have been established; and
              (2) That termination of the parent’s or guardian’s rights is in the
                  best interests of the child.


          This statute requires the State to establish by clear and convincing proof
          that at least one of the enumerated statutory grounds4 for termination exists
          and that termination is in the child’s best interests. In re Angela E., 303
S.W.3d at 250; In re F.R.R., III, 193 S.W.3d 528, 530 (Tenn. 2006); In re
          Valentine, 79 S.W.3d 539, 546 (Tenn. 2002). “The best interests analysis is
          separate from and subsequent to the determination that there is clear and
          convincing evidence of grounds for termination.” In re Angela E., 303
S.W.3d at 254. Although several factors relevant to the best interests
          analysis are statutorily enumerated,5 the list is illustrative, not exclusive.
          The parties are free to offer proof of other relevant factors. In re Audrey S.,
182 S.W.3d at 878. The trial court must then determine whether the
          combined weight of the facts “amount[s] to clear and convincing evidence
          that termination is in the child’s best interest.” In re Kaliyah S., 455
S.W.3d 533, 555 (Tenn. 2015). These requirements ensure that each parent
4
    Tenn. Code Ann. § 36-1-113(g)(1)-(13).
5
    Tenn. Code Ann. § 36-1-113(i).
                                                21
receives the constitutionally required “individualized determination that a
parent is either unfit or will cause substantial harm to his or her child before
the fundamental right to the care and custody of the child can be taken
away.” In re Swanson, 2 S.W.3d 180, 188 (Tenn. 1999).

        Furthermore, other statutes impose certain requirements upon trial
courts hearing termination petitions. A trial court must “ensure that the
hearing on the petition takes place within six (6) months of the date that the
petition is filed, unless the court determines an extension is in the best
interests of the child.” Tenn. Code Ann. § 36-1113[sic](k). A trial court
must “enter an order that makes specific findings of fact and conclusions of
law within thirty (30) days of the conclusion of the hearing.” Id. This
portion of the statute requires a trial court to make “findings of fact and
conclusions of law as to whether clear and convincing evidence establishes
the existence of each of the grounds asserted for terminating [parental]
rights.” In re Angela E., 303 S.W.3d at 255. “Should the trial court
conclude that clear and convincing evidence of ground(s) for termination
does exist, then the trial court must also make a written finding whether
clear and convincing evidence establishes that termination of [parental]
rights is in the [child’s] best interests.” Id. If the trial court’s best interests
analysis “is based on additional factual findings besides the ones made in
conjunction with the grounds for termination, the trial court must also
include these findings in the written order.” Id. Appellate courts “may not
conduct de novo review of the termination decision in the absence of such
findings.” Id. (citing Adoption Place, Inc. v. Doe, 273 S.W.3d 142, 151 &
n.15 (Tenn. Ct. App. 2007)).

                      B. Standards of Appellate Review

        An appellate court reviews a trial court’s findings of fact in
termination proceedings using the standard of review in Tenn. R. App. P.
13(d). In re Bernard T., 319 S.W.3d at 596; In re Angela E., 303 S.W.3d at
246. Under Rule 13(d), appellate courts review factual findings de novo on
the record and accord these findings a presumption of correctness unless
the evidence preponderates otherwise. In re Bernard T., 319 S.W.3d at
596; In re M.L.P., 281 S.W.3d 387, 393 (Tenn. 2009); In re Adoption of
A.M.H., 215 S.W.3d 793, 809 (Tenn. 2007). In light of the heightened
burden of proof in termination proceedings, however, the reviewing court
must make its own determination as to whether the facts, either as found by
the trial court or as supported by a preponderance of the evidence, amount
to clear and convincing evidence of the elements necessary to terminate
                                        22
       parental rights. In re Bernard T., 319 S.W.3d at 596-97. The trial court’s
       ruling that the evidence sufficiently supports termination of parental rights
       is a conclusion of law, which appellate courts review de novo with no
       presumption of correctness. In re M.L.P., 281 S.W.3d at 393 (quoting In re
       Adoption of A.M.H., 215 S.W.3d at 810). Additionally, all other questions
       of law in parental termination appeals, as in other appeals, are reviewed de
       novo with no presumption of correctness. In re Angela E., 303 S.W.3d at
       246.

In re Carrington H., 483 S.W.3d 507, 521-24 (Tenn. 2016) (footnotes in original but
renumbered).

        Mother alleges in her first issue that the Petition for Adoption is deficient on its
face for three specific reasons. First, she alleges that the Child was born out-of-wedlock
and that Aunt provided no proof of Aunt’s relationship to the Child, yet Aunt requested
waiver of a home study, which only would be allowed for a relative. Second, Mother
alleges that Aunt failed to attach the consents of the other two adults who share legal
custody of the Child, and consent of all legal custodians is necessary for an adoption.
Third, Mother alleges that the Petition for Adoption is deficient because Aunt’s husband
failed to join in the petition. These alleged deficiencies all concern the adoption portion
of the proceeding and not the portion of the proceeding seeking to terminate Mother’s
parental rights. None of these alleged deficiencies concern the actual petition to
terminate Mother’s parental rights.

       As pertinent to this issue, Tenn. Code Ann. § 36-1-113(l) provides:

       (l)(1) An order terminating parental rights shall have the effect of severing
       forever all legal rights and obligations of the parent or guardian of the child
       against whom the order of termination is entered and of the child who is the
       subject of the petition to that parent or guardian. The parent or guardian
       shall have no further right to notice of proceedings for the adoption of that
       child by other persons and shall have no right to object to the child’s
       adoption or thereafter to have any relationship, legal or otherwise, with the
       child. It shall terminate the responsibilities of that parent or guardian under
       this section for future child support or other future financial responsibilities
       even if the child is not ultimately adopted; provided, that the entry of an
       order terminating the parental rights shall not eliminate the responsibility of
       such parent or guardian for past child support arrearages or other financial
       obligations incurred for the care of such child prior to the entry of the order
       terminating parental rights.

                                             23
Tenn. Code Ann. § 36-1-113(l)(1) (2017).

       If Mother’s parental rights were terminated properly, Mother would lack standing
to challenge a petition for adoption of the Child. As the alleged deficiencies in the
petition concern only the adoption portion of the proceeding and not the parental
termination portion, we first must consider whether Mother’s parental rights to the Child
were terminated properly, which leads us to consideration of Mother’s remaining issues
on appeal.

      We begin by considering whether the Trial Court erred in finding that clear and
convincing evidence had been shown of grounds to terminate Mother’s parental rights to
the Child for abandonment by willful failure to support pursuant to Tenn. Code Ann. §
36-1-113(g)(1) and Tenn. Code Ann. § 36-1-102(1)(A)(i).

      As pertinent, Tenn. Code Ann. § 36-1-113(g)(1) provides:

      (g) Initiation of termination of parental or guardianship rights may be based
      upon any of the grounds listed in this subsection (g). The following
      grounds are cumulative and nonexclusive, so that listing conditions, acts or
      omissions in one ground does not prevent them from coming within another
      ground:

         (1) Abandonment by the parent or guardian, as defined in § 36-1-102,
         has occurred;

Tenn. Code Ann. § 36-1-113(g)(1) (2017). As pertinent to this issue, Tenn. Code Ann. §
36-1-102 provides:

      (1)(A) For purposes of terminating the parental or guardian rights of a
      parent or parents or a guardian or guardians of a child to that child in order
      to make that child available for adoption, “abandonment” means that:

             (i) For a period of four (4) consecutive months immediately
         preceding the filing of a proceeding or pleading to terminate the parental
         rights of the parent or parents or the guardian or guardians of the child
         who is the subject of the petition for termination of parental rights or
         adoption, that the parent or parents or the guardian or guardians either
         have willfully failed to visit or have willfully failed to support or have
         willfully failed to make reasonable payments toward the support of the
         child;

                                           24
Tenn. Code Ann. § 36-1-102(1)(A)(i) (2017)6.

          As this Court explained in In re: Alysia S.:

          “The requirement that the failure to visit or support be ‘willful’ is both a
          statutory and a constitutional requirement.” In re Adoption of Kleshinski,
          No. M2004–00986–COA–R3–CV, 2005 WL 1046796, at *17 (Tenn. Ct.
          App. May 4, 2005). Therefore, the element of willfulness is essential and
          central to the determination of abandonment. In re M.L.D., 182 S.W.3d
890, 896 (Tenn. Ct. App. 2005); In re C.M.C., No. E2005–00328–COA–
          R3–PT, 2005 WL 1827855, at *6 (Tenn. Ct. App. Aug. 3, 2005).
          Willfulness in the context of termination proceedings does not require the
          same standard of culpability as is required by the penal code, nor does it
          require that the parent acted with malice or ill will. In re Audrey S., 182
S.W.3d at 863; see also In re S.M., 149 S.W.3d 632, 642 (Tenn. Ct. App.
          2004). Rather, a parent’s conduct must have been willful in the sense that it
          consisted of intentional or voluntary acts, or failures to act, rather than
          accidental or inadvertent acts. In re Audrey S., 182 S.W.3d at 863. “A
          parent cannot be said to have abandoned a child when his failure to visit or
          support is due to circumstances outside his control.” In re Adoption of
          Angela E., 402 S.W.3d at 640 (citing In re Adoption of A.M.H., 215 S.W.3d
          at 810 (holding that the evidence did not support a finding that the parents
          “intentionally abandoned” their child)).

                  Willfulness of a parent’s conduct depends on the parent’s intent, and
          intent is seldom capable of direct proof. In re Audrey S., 182 S.W.3d at 864
          (citing In re Adoption of S.M.F., No. M2004–00876–COA–R9–PT, 2004
6
    The statute was amended in 2018 as this Court explained in In re Gabriel B.:

          The statute defining “abandonment” was amended effective July 1, 2018, and as
          amended, Tenn. Code Ann. § 36-1-102(1)(A) no longer includes the term “willful” in its
          definition of “abandonment.” Instead, Pub. Ch. 875, § 2, codified at Tenn. Code Ann. §
          36-1-102(1)(I), makes the absence of willfulness an affirmative defense to abandonment
          for failure to visit or support. The parent (or guardian) will have to prove by a
          preponderance of the evidence that the failure to visit or support was not willful. Because
          this change is substantive rather than procedural or remedial, however, the amended
          statute will not be applied retroactively to this case. In re D.A.H., 142 S.W.3d 267, 273
          (Tenn. 2004).

In re Gabriel B., No. W2017-02514-COA-R3-PT, 2018 WL 3532078, at *15 n.7 (Tenn. Ct. App. July 23,
2018), no. appl. perm appeal filed. As the 2018 amendments do not apply retroactively, we apply the
version of the statute in effect at the time of the filing of the petition in this case.

                                                      25
WL 2804892, at *8 (Tenn. Ct. App. Dec. 6, 2004)). Triers-of-fact lack the
       ability to peer into a person’s mind to assess intentions or motivations and
       must infer intent from circumstantial evidence, including the parent’s
       actions or conduct. Id. Because testimony may be critical to the
       determination of whether a parent’s conduct was willful, trial courts are
       best situated to make a determination of willfulness. In re D.L.B., 118
S.W.3d at 367. The question of intent or willfulness depends on the totality
       of the circumstances, and the facts must be applied to the standard
       definition of willfulness. V.D. v. N.M.B., No. M2003–00186–COA–R3–
       CV, 2004 WL 1732323, at *6 (Tenn. Ct. App. July 26, 2004). “Whether a
       parent failed to visit or support a child is a question of fact. Whether a
       parent’s failure to visit or support constitutes willful abandonment,
       however, is a question of law.” In re Adoption of Angela E., 402 S.W.3d at
       640 (citing In re Adoption of A.M.H., 215 S.W.3d at 810).

In re: Alysia S., 460 S.W.3d 536, 565-66 (Tenn. Ct. App. 2014).

        With regard to this issue, the Trial Court found that Mother admitted that she paid
no child support whatsoever from the time the Child was removed from her custody until
after the petition for adoption was filed. The Trial Court further found that Mother had
“the ability to pay child support, and the capability of earning money to pay her child
support, but simply chose not to work and willfully chose not to pay child support.”
Furthermore, the Trial Court found that “from the first part of 2015 through August of
2015 when the termination petition was filed, the mother had a steady source of income,
and actually had money saved,” but “despite this income and savings, the mother
willfully failed to pay any child support.” Additionally, the Trial Court found that
Mother used some of her earnings to purchase cigarettes and fast food during the four
month period preceding the filing of the petition to adopt. The Trial Court also found
that Mother continued to give $300 per month to Father. The Trial Court then stated that
while it was unclear what Father did with that money, the Trial Court was “completely
sure that the father continued to live a lifestyle involving the purchase and use of illegal
drugs.” The Trial Court specifically stated: “Ultimately, the court finds the mother paid
no support of any kind on behalf of or for the benefit of this child until June 2016, nearly
one year after the original petition to terminate parental rights was filed.” The evidence
in the record on appeal, as discussed more fully above, does not preponderate against
these findings made by the Trial Court by clear and convincing evidence.

        Mother argues in her brief on appeal that her case is similar to the case of In re:
Alysia S. in which this Court reversed a finding of grounds to terminate for willful failure
to provide support because the “evidence does not support a finding that Mother willfully
or ‘intentionally abandoned’ [her child].” In re: Alysia S., 460 S.W.3d 536, 572 (Tenn.
                                            26
Ct. App. 2014). Mother argues in her brief that: “In light of [Mother’s] efforts to obtain
employment, to become self-supportive, to pay the expenses necessary to regain custody
and/or visit with her minor child, to save $1,000 to pay for child support, the health
insurance coverage [Mother] obtained for the child, [Aunt] failed to prove by clear and
convincing evidence that [Mother] willfully failed to support the child during the four-
month period immediately preceding the filing of the Petition.” In essence, Mother
appears to be arguing that like the mother in In re: Alysia S. she “was spending a
substantial portion of her limited financial resources to do the things [necessary to regain
custody],” and, therefore, her failure to pay child support was not willful. In re: Alysia
S., 460 S.W.3d at 572.

        Mother’s case, however, is easily distinguishable from In re: Alysia S. In In re:
Alysia S., this Court found that the evidence presented was simply not clear and
convincing that “[the mother] worked at [her job] during the four-month period, received
her paycheck from that employment during the four-month period, and therefore had the
capacity to pay monetary child support during the four-month period but willfully failed
to do so.” In re: Alysia S., 460 S.W.3d at 569.7 In the case now before us on appeal, the
evidence was clear and convincing, as found by the Trial Court, that Mother worked at
Exemplary Foam South during the first portion of the four-month statutory period and
after losing her job at Exemplary Foam South was unemployed until January of 2016.
The record is devoid of evidence that Mother made any attempt to obtain employment in
the interim between these two jobs. The Trial Court found “that the mother had the
ability to pay child support, and the capability of earning money to pay her child support,
but simply chose not to work and willfully chose not to pay child support.” The evidence
in the record on appeal also shows that during the relevant four-month period Mother had
money saved and “used some of her earnings to pay for cigarettes and fast food purchases
. . . .” Furthermore, the evidence in the record on appeal shows that despite being
unemployed and having dwindling savings, Mother continued to give Father $300 per
month. Additionally, Mother herself admitted that she was aware of the necessity of
paying child support. These facts are very different from the facts in In re: Alysia S.
wherein the mother struggled to pay her bills and “[attempted] to comply with the DCS
plan and court orders . . . .” In re: Alysia S., 460 S.W.3d at 568. The record in the case
now before us on appeal is devoid of evidence that Mother struggled to meet her bills
during the relevant time period. In fact, to the contrary, it shows that Mother was able to
purchase such luxury items as cigarettes and fast food during the relevant time period.
The facts in the case now before us on appeal are not analogous to the facts in In re:
Alysia S. As such, we do not find In re: Alysia S. to be pertinent to our analysis in the
case now before us on appeal.
7
  Importantly, in In re: Alysia S., the evidence showed that Mother was not willfully unemployed, but had
a hard time finding a job and was doing her best to find employment. In re: Alysia S., 460 S.W.3d at 566-
69.
                                                     27
       The evidence in the record on appeal does not preponderate against the Trial
Court’s finding by clear and convincing evidence that “the mother had the ability to pay
child support, and the capability of earning money to pay her child support, but simply
chose not to work and willfully chose not to pay child support.” Given this, we find no
error in the Trial Court’s finding that grounds to terminate Mother’s parental rights for
abandonment by willful failure to provide support was proven by clear and convincing
evidence.

       We turn next to Mother’s issue regarding whether the Trial Court erred in finding
that clear and convincing evidence had been shown of grounds to terminate Mother’s
parental rights to the Child for abandonment by willful failure to visit pursuant to Tenn.
Code Ann. § 36-1-113(g)(1) and Tenn. Code Ann. § 36-1-102(1)(A)(i). As we quoted
the applicable statutory sections above, we will not reiterate them.

      With regard to this issue, the Trial Court specifically found that:

             As noted above, the court finds that [Mother] did not go to the
      Bradley County Supervised Visitation Center and Safe Exchange Program
      (now known as CASA) until 4/3/2015. The court finds that there is some
      evidence that [Mother] relayed text messages back and forth from herself to
      Doug Wisdom, [sic] who was apparently the programs director at the time.
      However, there is no evidence before the court that the mother nor the
      father ever attempted to obtain any visitation or parenting time with the
      minor child from July 2012 until the contact with CASA in April of 2015.
      The court finds that the contact after April 2015 was minimal.

                                           ***

      [Mother] ultimately blamed the Bradley County Supervised Visitation
      Center and Safe Exchange Program for not following up more quickly with
      her so as to arrange the parenting time. Even though, the court notes that
      she waited almost three years before she ever contacted the Bradley County
      Supervised Visitation Center and Safe Exchange Program. . . . She further
      admitted that she did not contact Mr. Wisdom until April of 2015, and
      further admitted that she had no visitation or contact with the child at all
      from 7/16/2012 through 8/11/2015.

      The evidence in the record on appeal shows that even though Mother knew that
she was entitled to supervised visitation with the Child, Mother waited three years before
even attempting to set up visitation. The evidence in the record on appeal does not
                                            28
preponderate against the Trial Court’s finding that Mother’s attempts to set-up visitation
after April of 2015 were minimal. We find no error in the Trial Court’s finding by clear
and convincing evidence that grounds existed to terminate Mother’s parental rights to the
Child for abandonment by willful failure to visit.

       We next address Mother’s issue regarding whether the Trial Court erred in finding
persistent conditions existed, which were not likely to improve as to Mother. We are
puzzled as to why Mother raises this as an issue. The Trial Court made no findings with
regard to persistent conditions. Nor did the Trial Court attempt to terminate Mother’s
parental rights based upon the ground of persistent conditions. In her brief on appeal
Mother cites to nowhere within the Trial Court’s order where the Trial Court made any
findings with regard to persistent conditions. This issue is without merit.

      Finally, we consider whether the Trial Court erred in finding that it had been
proven that it was in the Child’s best interests for Mother’s parental rights to be
terminated. With regard to making a determination concerning a child’s best interests,
our Supreme Court recently instructed:

              When conducting the best interests analysis, courts must consider
      nine statutory factors listed in Tennessee Code Annotated section 36-1-
      113(i). These statutory factors are illustrative, not exclusive, and any party
      to the termination proceeding is free to offer proof of any other factor
      relevant to the best interests analysis. In re Carrington H., 483 S.W.3d at
      523 (citing In re Audrey S., 182 S.W.3d 838, 878 (Tenn. Ct. App. 2005)).
      Facts considered in the best interests analysis must be proven by “a
      preponderance of the evidence, not by clear and convincing evidence.” In
      re Kaliyah S., 455 S.W.3d at 555 (citing In re Audrey S., 182 S.W.3d at
      861). “After making the underlying factual findings, the trial court should
      then consider the combined weight of those facts to determine whether they
      amount to clear and convincing evidence that termination is in the child’s
      best interest[s].” Id. When considering these statutory factors, courts must
      remember that “[t]he child’s best interests [are] viewed from the child’s,
      rather than the parent’s, perspective.” In re Audrey S., 182 S.W.3d at 878.
      Indeed, “[a] focus on the perspective of the child is the common theme”
      evident in all of the statutory factors. Id. “[W]hen the best interests of the
      child and those of the adults are in conflict, such conflict shall always be
      resolved to favor the rights and the best interests of the child. . . .” Tenn.
      Code Ann. § 36-1-101(d) (2017).

            Ascertaining a child’s best interests involves more than a “rote
      examination” of the statutory factors. In re Audrey S., 182 S.W.3d at 878.
                                           29
      And the best interests analysis consists of more than tallying the number of
      statutory factors weighing in favor of or against termination. White v.
      Moody, 171 S.W.3d 187, 193-94 (Tenn. Ct. App. 2004). Rather, the facts
      and circumstances of each unique case dictate how weighty and relevant
      each statutory factor is in the context of the case. See In re Audrey S., 182
S.W.3d at 878. Simply put, the best interests analysis is and must remain a
      factually intensive undertaking, so as to ensure that every parent receives
      individualized consideration before fundamental parental rights are
      terminated. In re Carrington H., 483 S.W.3d at 523. “[D]epending upon
      the circumstances of a particular child and a particular parent, the
      consideration of one factor may very well dictate the outcome of the
      analysis.” In re Audrey S., 182 S.W.3d at 878 (citing White v. Moody, 171
S.W.3d at 194). But this does not mean that a court is relieved of the
      obligation of considering all the factors and all the proof. Even if the
      circumstances of a particular case ultimately result in the court ascribing
      more weight—even outcome determinative weight—to a particular
      statutory factor, the court must consider all of the statutory factors, as well
      as any other relevant proof any party offers.

In re Gabriella D., 531 S.W.3d 662, 681-82 (Tenn. 2017).

        The Trial Court considered all of the relevant statutory factors when making its
determination about the Child’s best interests and made specific findings with regard to
this issue including:

             Based upon all of the specific findings of fact set out above, the
      court finds that no meaningful relationship exists between this child and
      [Mother]. Furthermore, the court finds that this situation has been brought
      about by the willful actions of the mother.

             The court finds, based upon all of the above, that this child would
      suffer emotional and psychological harm if there was a change of
      caregivers in her life at this point in time. The court finds this child has
      been away and outside of her mother’s home since July of 2012, and the
      court finds that the child has been a part of the petitioner’s family for a
      period of more than four years. The court finds, based upon both the
      petitioner and the child’s testimony that there is a strong, loving and
      meaningful relationship between the child and the petitioner and the
      petitioner’s family members. The court finds this child considers the
      petitioner’s home as her home. The court finds that this child has become
      fully integrated in the petitioner’s home and family, and has formed a
                                            30
       strong and positive bond with the petitioner and her immediate family.
       Based upon this, the court finds that this child would suffer both
       emotionally and psychologically if she were removed from the petitioner’s
       home.

       The evidence in the record on appeal, as discussed more fully above, does not
preponderate against the Trial Court’s findings relative to best interests, and we find, as
did the Trial Court, that this evidence amounted to clear and convincing proof that it was
in the Child’s best interests for Mother’s parental rights to be terminated. We find no
error in the Trial Court’s determination that it was in the Child’s best interests for
Mother’s parental rights to be terminated.

       Having found that grounds for termination were proven by clear and convincing
evidence and that it was proven that it is in the Child’s best interests for Mother’s
parental rights to be terminated, we affirm the Trial Court’s August 11, 2017 Final Order
terminating Mother’s parental rights to the Child. Mother’s parental rights having been
terminated, Mother lacks standing to challenge the petition for adoption of the Child.

                                       Conclusion

       The judgment of the Trial Court is affirmed, and this cause is remanded to the
Trial Court for collection of the costs below. The costs on appeal are assessed against the
appellant, Candy D., and her surety.



                                          ____________________________________
                                          D. MICHAEL SWINEY, CHIEF JUDGE




                                            31